Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
The response filed on 4/1/21 has been entered. 

Applicant’s arguments filed 4/1/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.			


The double patenting rejections over 16/572,653; 10456373 is withdrawn due to Applicant’s argument found persuasive.  
	
Claim(s) 5, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostrenko et al. (Pharmacokinetics and Pharmacodynamics 1(2017) is withdrawn due to the affidavit found persuasive and the rejection is withdrawn.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed April 22, 2021. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Status of Claims
Claims 5-14 are pending and under examination in this office action.
Maintained Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating intoxication and alcoholism, does not reasonably provide enablement for preventing alcoholism and intoxication.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986) and reiterated by the Court of Appeals in In re Wands, 8 USPQ2nd 1400 at 1404 (CAFC 1988).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction presented, (3) the presence or absence of working examples, 
	The Board also stated that although the level of skill in molecular biology is high, the results of experiments in genetic engineering are unpredictable.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.
Even if the patient has genetic predisposition to the selected identified disease states, you are still treating the individual patient and not preventing. It has not been shown in the specification that the "prevention" of such disease is accepted in the art as being predictive of the utility alleged, especially when absent of pharmacological data.
Claims 9-10 require a method for prevention of alcoholism or alcohol intoxication.   However, the phrase "prevention”, given its broadest reasonable interpretation in light of the teachings in the specification, requires that absolutely no cell, nor tissue, or individual would present any symptom of a disorder after treatment with lithium ascorbate.  There is no evidence, either in the specification or in the prior art, that any method to date can accomplish this goal.  The specification presents the results of experiments demonstrating that treatment.  These data show that treatment and not prevention.   There is no support for the prevention of alcoholism or alcohol intoxication, as is required by the claims, and neither can such support be obtained through reasonable extrapolation of the data or teachings in the art. 
 Applicant argues that “The experiments presented in the application materials were planned and carried out in two series, one for prevention and another for treatment. While an alcoholic model was created, the "prevention" testing was carried out, then after finishing the creation of an alcoholic model in rats, the "treatment" stage began. All results were evaluated according to two groups of parameters: neurological (behavioral) testing and monitoring of biochemical parameters, as well as histology of brain tissues.
 In response, the assertion made by Applicant is found not persuasive as Applicant has not shown prevention occurred, Prevention is to never allow the patient to suffer from alcoholism after the administration of the compound. Additionally Applicant’s model are in rats, rats and human would not behave the same. Showing that prevention is possible one has to have the subject treated be humans.

Maintained Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plotnikov et al. (Physiology and Pharmacology 19: 107-113; (2015).
	With regards to instant claim 5, 9 and 12, Plotnikof teaches the use of lithium to treat alcoholism (see introduction) wherein the lithium is lithium ascorbate (see conclusion as required by instant claims. It should be noted that with instant claims 9 and 12 the prevention and alleviating will occur when administered. The only active step is the administration.
 Applicant argues that Plotnikov does not teach treating alcoholism but rather describes describes an experiment with the determination of the antioxidant activity of lithium salts (including lithium ascorbate), as well as the determination of the effect of lithium salts on human immune cells (in vitro).
 In response Applicant’s argument is found not persuasive because Plotnikov specifically teaches that the lithium based antioxidant is used for the treatment of 


No claims are allowed.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        4/28/21